Citation Nr: 1521847	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  13-33 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for residuals of a left shoulder injury to include degenerative arthritis.


REPRESENTATION

Appellant represented by:	Kevin Janey (Agent)


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to March 1974.

This matter comes before the Board of Veterans Appeals (the Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied service connection for the claim on appeal. 

The Board has reviewed the Veteran's paper file, in addition to his Virtual VA and VBMS electronic claims file, to ensure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has consistently stated throughout this appeal that he sustained a left shoulder injury in service while playing football in 1972.  He has submitted lay statements which iterate the same.  Specifically, an October 2011 letter from R.J.P., retired Colonel of the United States Army, states that the Veteran wore a large sling around his neck for some period of time during service.  A December 2011 letter from M.A.S., a service member who served with the Veteran on active duty from 1972 to 1973, stated that during a football team practice, the Veteran sustained a shoulder injury.  M.A.S. stated that he accompanied the Veteran to the Trainer's station where he was diagnosed with a broken collar bone.  M.A.S. stated that he himself observed the bone sticking up.  He stated as well that the trainer stated that the only treatment possible was a sling, and as such, the Veteran wore the sling for an extended period of time.

The Veteran has further submitted private treatment records.  A December 2011 letter from Dr. P.T.N. stated that the physician reviewed records from the military preparatory school where the Veteran sustained the injury and notes from his associates during that time that document the injury.  Dr. P.T.N. stated further his opinion that "within a reasonable degree of medical certainty" the fracture sustained in-service has had a direct impact on the Veteran's current left shoulder condition and pain.  He stated it is more likely than not that the in-service left shoulder fracture has caused significant arthritis and spurs in the left shoulder.  An October 2011 treatment record by Dr. P.T.N. notes "chronic left shoulder impingement secondary to old clavicle fracture with subsequent posttraumatic arthritis causing spurs."

In light of the above, the Board finds that there is competent evidence that the Veteran may suffer from a left shoulder disability as etiologically related to service, however, the file does not contain sufficient medical evidence for VA to make a decision.  As such, the Board finds that a VA examination is necessary to determine whether the Veteran has a current left shoulder disability related to his military service.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination for his claimed left shoulder disability.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed. 

After reviewing the file, and any pertinent evidence contained in the electronic claims file, eliciting a history directly from the Veteran, and conducting a thorough physical examination, as well as any diagnostic studies deemed necessary, the examiner should offer an opinion as to whether any current left shoulder disability had its onset during military service or is otherwise related to service. 

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner should provide a complete rationale for any opinion provided.  If the examiner finds that any opinion is speculative, the examiner must include rationale to explain why the opinion is speculative.

2.  Then, readjudicate the claim.  In particular, review all the evidence that was submitted since the SOC.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




(CONTINUED ON THE NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


